Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11, 13-20 are allowed in light of the attached examiner’s amendment.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0106697, filed on August 25, 2020.

Information Disclosure Statement
	The Information Disclosure Statements (IDS) filed on April 22, 2021 and March 21, 2022 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ebenesar Thomas on July 6, 2022.
The application has been amended as follows: 
1. (original):	A storage device comprising:
a boot Read Only Memory (ROM) configured to store a plurality of public keys and a boot ROM image;
an One-Time Programmable Memory (OTP) memory configured to identify a first public key among the plurality of public keys;
a first memory including a first area configured to store the plurality of public keys and a flash boot image different from the boot ROM image, and a second area configured to store a first boot signature corresponding to the flash boot image;
a second memory including a user data area, and a firmware image area configured to store a first firmware image including a first firmware signature; and
a memory controller configured to: 
receive a second firmware image including a second firmware signature different from the first firmware signature and a second boot signature different from the first boot signature, 
receive a second public key among the plurality of public keys and the flash boot image from the first area of the first memory based on the second firmware image being received, and 
write the second boot signature in the second area of the first memory.

2. (original):	The storage device of claim 1, wherein the first area of the first memory is only readable by the memory controller, and the second area of the first memory is readable and writable by the memory controller.

3. (currently amended):	The storage device of claim 2, wherein the memory controller is further configured to perform the write operation in the second area of the first memory in response to receiving the second firmware image

4. (currently amended):	The storage device of claim 1, wherein the first firmware signature is generated based on a first private key corresponding to the first public key,
the second firmware signature is generated based on a second private key corresponding to the second public key, and
the first private key and the second private key are same


5. (original):	The storage device of claim 4, wherein 
the first boot signature written at a first address of the first memory is deleted, and the second boot signature is written at the first address.

6. (original):	The storage device of claim 1, wherein the first firmware signature is generated based on a first private key corresponding to the first public key,
the second firmware signature is generated based on a second private key corresponding to the second public key different from the first private key, and
the second boot signature is generated based on the flash boot image and the second private key.

7. (original):	The storage device of claim 6, wherein the first boot signature is written at a first address in the second area of the first memory, and
the second boot signature is written at a second address different from the first address, in the second area of the first memory.

8. (original):	The storage device of claim 1, wherein an address in which the second boot signature is stored in the second memory corresponds to an address in which the second public key is stored in the boot ROM.

9. (currently amended):	The storage device of claim 1, 
wherein the second boot signature is generated based on a second private key different from a first private key corresponding to the first public key

10. (original):	The storage device of claim 1, wherein addresses of each of the plurality of public keys stored in the boot ROM image corresponds to addresses of each of the plurality of public keys stored in the first memory.

11. (original):	The storage device of claim 1, wherein the memory controller is further configured to write data on the OTP memory so that the OTP memory identifies the second public key among the plurality of public keys.

12. (canceled)

13. (currently amended):	The storage device of claim 11memory controller is further configured to 

14. (original):	A storage device comprising:
a boot Read Only Memory (ROM) configured to store a plurality of public keys and a boot ROM image;
an One Time Programmable (OTP) memory configured to identify a first public key among the plurality of public keys;
a first memory including a first area configured to store the plurality of public keys and a flash boot image different from the boot ROM image, and a second area configured to store a first boot signature corresponding to the flash boot image, the second area being different from the first area;
a second memory including a user data area, and a firmware image area configured to store a first firmware image including a first firmware signature; and
a memory controller configured to: 
receive a second firmware image including a second firmware signature different from the first firmware signature, and 
write the second firmware image in the firmware image area based on the second firmware image being received,
wherein the first area of the first memory is only readable by the memory controller, and the second area of the first memory is readable and writable by the memory controller.

15. (original):	The storage device of claim 14, wherein the first firmware signature is generated based on a first private key corresponding to the first public key, and
the second firmware signature is generated based on the first private key.

16. (original):	The storage device of claim 14, wherein the first firmware signature is generated based on a first private key corresponding to the first public key,
the second firmware signature is generated based on a second private key different from the first private key, and
the memory controller is further configured to write a second boot signature different from the first boot signature in the second area of the first memory based on the second firmware image being received.

17. (original):	The storage device of claim 16, wherein the memory controller is further configured to read a second public key corresponding to the second private key among the plurality of public keys from the first area of the first memory, based on the second firmware image being received.

18. (original):	The storage device of claim 14, wherein the memory controller is further configured to verify the first firmware image using the first public key, when a power-off occurs while the second firmware image is being written in the second area.

19. (original):	A storage device comprising:
a boot Read Only Memory (ROM) which stores a plurality of public keys and a boot ROM image;
an One-Time Programmable Memory (OTP) memory configured to identify a first public key among the plurality of public keys;
a first memory including a first area configured to store the plurality of public keys and a flash boot image different from the boot ROM image, and a second area configured to store a first boot signature corresponding to the flash boot image and different from the first area;
a second memory including a user data area, and a firmware image area configured to store a first firmware image including a first firmware signature generated based on a first private key corresponding to the first public key; and
a memory controller configured to: 
receive a second firmware image including a second firmware signature different from the first firmware signature, and a second boot signature different from the first boot signature, 
write the second boot signature in the second area of the first memory based on the second firmware image being received, and 
write data in the OTP memory so that the OTP memory identifies a second public key different from the first public key among the plurality of public keys and delete the first boot signature stored in the second area of the first memory,
wherein the second firmware signature is generated based on a second private key corresponding to the second public key and the second firmware image.

20. (currently amended):	The storage device of claim 19, wherein the memory controller is configured to , after writing the data in the OTP memory and before deleting 

21. (canceled).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Kim et al. (U.S. Pub. No. 2019/0278915 A1), hereinafter referred to as “Kim”, is directed towards a secure boot through the verification of multiple boot images, i.e. a boot Read Only Memory (ROM) image, flash boot image, and firmware image, using signatures (Abstract). Kim further teaches storage of public keys in memory with the boot images (Par. [0017], the public key of the first manager may be stored in a ROM, an One Time Programmable (OTP) device, or the like) in order to carry out verification of the boot images. 
Webster (U.S. Pub. No. 2018/0188986 A1), hereinafter referred to as “Webster”,  is directed towards firmware validation for a data storage device. Webster teaches a storage device having multiple memories which each store a firmware image (Fig. 3, firmware image 320, firmware image 343), an OTP memory storing a key (Par. [0034], The key may be stored in a memory, such as a one-time programmable (OTP) memory), and the storage of user data (Par. [0027], the non-volatile storage components 245 may include an array of one or more storage devices, such as hard disks or other memory modules that are configured to store user data). 
Navy et al. (U.S. Pub. No. 2012/0117365 A1), hereinafter referred to as “Navy”, is directed towards updating firmware in which a flash memory has different sectors for writing firmware/boot code (Abstract, The flash memory includes a boot program sector, a main program sector, and a temporary data sector). Navy further teaches performing signature verification to validate the firmware (Abstract, The downloaded firmware code contains a sector checksum value and a firmware signature for allowing the boot program to validate if the downloaded firmware code is valid and authentic).
Liu et al. (CN 108347332 A), hereinafter referred to as “Liu”, is directed towards a firmware verification method in which an OTP memory stores keys (Claim 7, the private hash value of public key or the public key in writing to one time programmable OTP area), writing boot code to a ROM (Abstract, and writing to the boot code BOOTLOADER read-only memory ROM code BOOTLOADER), and writing a firmware signature to flash memory (Page 4, Par. 6, the firmware signature stored in the device nonvolatile memory FLASH) during signature verification of firmware. 
Tanaka (U.S. Pub. No. 2007/0038801 A1), hereinafter referred to as “Tanaka”, is directed towards a firmware update method in which firmware information is stored and written in a non-user data area of memory (Abstract, the CPU copies the updated firmware written into the first region into a non-file system region of the flash ROM that is not accessible to the user).
The prior art of record does not explicitly disclose, in light of other features recited in independent claims, “a first memory including a first area configured to store the plurality of public keys and a flash boot image different from the boot ROM image, and a second area configured to store a first boot signature corresponding to the flash boot image”. While the prior art of record discloses various firmware reception/verification methods using signatures of firmware/boot images, the recitation of the first memory containing a flash boot image and a corresponding boot signature in conjunction with the other memories presented in the independent claims, i.e. a boot ROM, OTP memory, and a second memory, is not anticipated nor obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Markey (U.S. Pub. No. 2011/0066787 A1) – discloses methods regarding programming a ROM and OTP memory with encryption keys
Park et al. (U.S. Pub. No. 2012/0210115 A1) – discloses methods related to secure boot using multiple memories
Kim (U.S. Patent No. 9,575,768 B1) – discloses methods related to storing boot code over multiple memories

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on  (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V.V./
Examiner, Art Unit 2431

/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431